DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Spain et al. (US 2014/0209542 A1) and Bohec et al. (WO 2016/177832 A1).
Regarding claim 21, Spain et al. discloses a system, comprising: a separation channel within a first thermoplastic substrate defined by a first wall, a second wall, and a floor, the first thermoplastic substrate (402) coupled to a second thermoplastic substrate (401) forming a roof of the separation channel, the floor configured to couple, through a coupling adhesive (405), with an acoustic transducer (404) oscillating at a selected frequency (see figures 4-5 and paragraphs 0003, 0047-0069 and 0104-0110).
Addition, Spain et al. discloses that the width of the lumen (403) is equal to about half the wavelength of the acoustic wave in the fluid (see paragraph 0105), and a first width of the separation channel is selected to be between 0.2 and 0.3 times an acoustic wavelength of a first acoustic wave imparted in the fluid by the acoustic transducer (see paragraph 0106).
Bohec et al. discloses a multiple bag system for fractionating blood (see Abstract) wherein transferring fluid comprises a channel have a width, at least one acoustic wave generator for generating acoustic wave having a wavelength within the channel; wherein the thickness of the channel is equal to the wavelength divided by two (see page 3, line 10 through page 5, line 21).
The prior art references fail to disclose or suggest a system, comprising: a separation channel within a first thermoplastic substrate defined by a first wall, a second wall, and a roof, the first thermoplastic substrate coupled to a second thermoplastic substrate forming a floor of the separation channel, the floor configured to couple with an acoustic transducer oscillating at a selected frequency; wherein: a first width of the separation channel is selected to be between 0.15 and 5 times an acoustic wavelength of an acoustic wave imparted in a fluid by the acoustic transducer at the selected frequency; a second width of each of first wall and the second wall is selected based at least on the first width of the separation channel and a velocity of the acoustic wave in at least one of the first wall or the second wall; one or more inlets defined within the first thermoplastic substrate to introduce the fluid into a proximal end portion of the separation channel; and one or more outlets of the first thermoplastic substrate positioned at a downstream portion of the separation channel. 
Claims 22-27 depend on claim 21.
Regarding claim 28, Spain et al. discloses a device, comprising: an acoustic transducer (404), a separation channel within a first thermoplastic substrate defined by a first wall, a second wall, and a floor, the first thermoplastic substrate (402) coupled to a second thermoplastic substrate (401) forming a roof of the separation channel, the floor configured to couple, through a coupling adhesive (405), with the acoustic transducer (404) oscillating at a selected frequency (see figures 4-5 and paragraphs 0003, 0047-0069 and 0104-0110).
Addition, Spain et al. discloses that the width of the lumen (403) is equal to about half the wavelength of the acoustic wave in the fluid (see paragraph 0105), and a first width of the separation channel is selected to be between 0.2 and 0.3 times an acoustic wavelength of a first acoustic wave imparted in the fluid by the acoustic transducer (see paragraph 0106).
Bohec et al. discloses a multiple bag system for fractionating blood (see Abstract) wherein transferring fluid comprises a channel have a width, at least one acoustic wave generator for generating acoustic wave having a wavelength within the channel; wherein the thickness of the channel is equal to the wavelength divided by two (see page 3, line 10 through page 5, line 21).
The prior art references fail to disclose or suggest a device wherein: a first ratio of a width of the separation channel to a height of the separation channel is selected to be between 2 and 3.5; a second ratio of a thickness of the floor of the separation channel to the width of the separation channel is selected to be between .2 and 1.5; and one or more inlets defined within the first thermoplastic substrate to introduce the fluid into a proximal end portion of the separation channel; and one or more outlets of the first thermoplastic substrate positioned at a downstream portion of the separation channel.
Claims 29-35 depends on claim 28.
Regarding claim 36, Spain et al. discloses a method to process fluid, comprising providing a device comprising an acoustic transducer (404) and: a separation channel within a first thermoplastic substrate (402) defined by a first wall, a second wall, and a floor, the first thermoplastic substrate coupled to a second thermoplastic substrate (401) forming a roof of the separation channel, the floor configured to couple with an acoustic transducer (404) oscillating at a selected frequency (see figures 4-5 and paragraphs 0003, 0047-0069 and 0104-0110).
Addition, Spain et al. discloses that the width of the lumen (403) is equal to about half the wavelength of the acoustic wave in the fluid (see paragraph 0105), and a first width of the separation channel is selected to be between 0.2 and 0.3 times an acoustic wavelength of a first acoustic wave imparted in the fluid by the acoustic transducer (see paragraph 0106).
Bohec et al. discloses a multiple bag system for fractionating blood (see Abstract) wherein transferring fluid comprises a channel have a width, at least one acoustic wave generator for generating acoustic wave having a wavelength within the channel; wherein the thickness of the channel is equal to the wavelength divided by two (see page 3, line 10 through page 5, line 21).
The prior art references fail to disclose or suggest a method to process fluid, comprising providing a device comprising an acoustic transducer and: a separation channel within a first thermoplastic substrate defined by a first wall, a second wall, and a roof, the first thermoplastic substrate coupled to a second thermoplastic substrate forming a floor of the separation channel, the floor configured to couple with an acoustic transducer oscillating at a selected frequency, wherein: a first width of the separation channel is selected to be between 0.15 and 5 times an acoustic wavelength of an acoustic wave imparted in a fluid by the acoustic transducer at the selected frequency, and a second width of each of first wall and the second wall is selected based at least on the first width of the separation channel and a velocity of the acoustic wave in at least one of the first wall or the second wall, and one or more inlets defined within the first thermoplastic substrate to introduce the fluid into a proximal end portion of the separation channel; and one or more outlets of the first thermoplastic substrate positioned at a downstream portion of the separation channel; and flowing a target fluid through the inlet, wherein the target fluid comprises target particles; and driving, with an acoustic wave generated by the acoustic transducer, the target particles toward one of the first wall or the second wall of the separation channel.
Claims 37-40 depend on claim 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed May 25, 2022, with respect to the objection of the specification and the 112(b) rejection of claims 29-35 and 37-40 have been fully considered and are persuasive.  The objection of the specification and the 112(b) rejection of claims 29-35 and 37-40 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774